UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OFTHE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 15, 2009 DOLAT VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 333-151570 Pending (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer of Identification No.) 545 8th AveSuite 401New York, NY 10018 (Address of principal executive offices) (212)502-6657
